Case: 09-20344     Document: 00511063887          Page: 1    Date Filed: 03/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 26, 2010
                                     No. 09-20344
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIO DELGADO-LOYA, also known as Julio Edward Delgado, also known as
Julio Delgado Loya, also known as Julio Delgado, also known as Julio Eduardo
Delgado-Loya,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-561-1


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
        Julio Delgado-Loya (Delgado) appeals the 77-month sentence imposed
following his guilty-plea conviction for illegal reentry following previous
deportation. He argues that the district court committed significant procedural
error by imposing a sentence within the pertinent guidelines range without




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20344    Document: 00511063887 Page: 2         Date Filed: 03/26/2010
                                 No. 09-20344

giving specific reasons for rejecting his nonfrivolous arguments in favor of a
sentence below this range. He requests this court to vacate his sentence.
      We review Delgado’s argument for plain error because he raises it for the
first time on appeal. See United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009). To show plain error, Delgado
must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
If he makes such a showing, this court has the discretion to correct the error but
will do so only if the error substantially affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      A review of the record does not support Delgado’s argument that the
district court failed to consider his arguments for a lower sentence. In fact, “the
full sentencing record reveals the district court’s reasons for the chosen sentence
and allows for effective review by this court.” United States v. Bonilla, 524 F.3d
647, 657-58 (5th Cir. 2008), cert. denied, 129 S. Ct. 904 (2009). Even if the
district court’s reasons were inadequate and constituted error, Delgado cannot
show that a more extensive explanation would have changed his 77-month
sentence.   See Mondragon-Santiago, 564 F.3d at 365.             Accordingly,    the
judgment of the district court is AFFIRMED. See id.; see also Gall v. United
States, 552 U.S. 38, 53 (2007).




                                          2